Citation Nr: 0937935	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-11 279	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005, June 2006, and November 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, in 
Huntington, West Virginia, and in St. Petersburg, Florida, 
respectively.

At a December 2008 hearing, the Veteran expressed his 
contention that his back problem is related to an in-service 
incident in which he also broke his left wrist.  Hearing 
Transcript at 10-11.  Specifically, he attributes his claimed 
disability to a 1968 incident in which, while working on a 
jeep, the water cans that he had used to support the jeep 
collapsed, pinning his left arm between the frame, 
transmission, and transfer case.  Id. at 4.  At the time of 
the incident, the Veteran was informed that at least part of 
the vehicle was resting on his chest; however, he doesn't 
recall the precise details of the incident.  Id.  In 
addition, the Veteran also stated that he experienced no back 
pain or back problems after the incident and that he first 
became aware of back problems in 1977-almost eight years 
after separation from service.  Id. at 3-4, 6.  Nonetheless, 
the Veteran contends that service connection is warranted for 
degenerative disc disease of the lumbar spine.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Board notes that a review of the Veteran's service 
treatment records (STRs) reveals that some of the STRs are 
likely missing.  Although there is a 1968 record that 
indicates that the Veteran had a fracture of the left distal 
radius and ulna, there is no incident report and no medical 
record explaining the cause of the fracture.  At the very 
least, the Veteran's entrance examination report is not 
associated with the evidence of record.  

VA has a heightened duty to assist a Veteran in developing 
his claim when the Veteran's STRs are not available for any 
reason.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  Thus, on remand, the agency of 
original jurisdiction (AOJ) should again attempt to acquire 
the Veteran's complete STRs from the National Personnel 
Records Center (NPRC).  Should the NPRC respond negatively, 
the Veteran should be advised of the need to submit 
alternative forms of evidence to support his claim, and VA 
should assist the Veteran in obtaining sufficient evidence 
from alternative sources.  See Daye v. Nicholson, 20 Vet. 
App. 512 (2006).

A review of the Veteran's post-service medical records 
reveals that the Veteran has received treatment for his low 
back condition.  A May 1977 surgical record from a Dr. R. 
indicates that the Veteran underwent a lumbar laminectomy at 
vertebrae L4-5 on the left side with the excision of a 
herniated disc.  In addition, a January 1984 surgical record 
from Deaconess Hospital indicates that the Veteran underwent 
a reopening of the laminectomy at vertebrae L4-5 on the left 
side with the excision of a recurrent ruptured disc.  A 
medical examination report from the Social Security 
Administration includes a diagnosis of traumatic and 
degenerative joint disease of the lumbar spine manifest by 
chronic low back pain.  

In support of his claim, the Veteran submitted two letters 
from a Dr. S. at Summit Medical Group.  In a July 2006 
letter, Dr. S. indicates that, because the Veteran received 
waist-and-up trauma to his body, the Veteran's "current 
arthritis of the cervical and the low back area can 
definitely be related to the prior trauma in 1968 where he 
sustained trauma by a military vehicle."  In an April 2005 
letter, Dr. S. indicates that a significant injury, such as 
the Veteran's 1968 injury, can be the precipitant for 
degenerative disc disease later in life.

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, it does not appear that the conclusions of Dr. S. are 
founded on the entire medical history of the Veteran.  
Missing from Dr. S.'s rationale, and missing from the 
evidence of record, is an explanation of the extent of any 
back injury sustained in the 1968 incident.  Specifically, 
Dr. S.'s statements include no discussion of how an incident 
that results in only a broken wrist, with no complaints of 
back pain and no diagnosed back injury, could result in a 
back disability first diagnosed eight years later.

In November 2007, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran reported that the onset of his back problem 
was in 1977 the initial manifestations of which came on the 
job using a dolly to move a 250-pound drum of chemicals.  In 
addition, the Veteran reported that he underwent a 
laminectomy of vertebrae L4-5 in 1977 (noted as 2007) and a 
repeat laminectomy in 1984.  At the examination, the Veteran 
complained of constant, achy, often sharp, low back pain at 
L4-5 that flares up every 1-2 months, lasting for 3-7 days.  
The examiner diagnosed the Veteran with degenerative disease 
of the lumbar spine.  In regard to whether the Veteran's 
disability was related to his period of active military 
service, the examiner responded, "I cannot resolve this 
issue without resort to mere speculation."  Ultimately, the 
examiner failed to provide an opinion regarding the 
likelihood that a back disability had its origin in the 
Veteran's active military service.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the onset of the Veteran's 
degenerative disc disease of the lumbar spine.  The Board 
will, therefore, remand the case to schedule the Veteran for 
a VA examination to obtain a medical opinion regarding the 
medical probability that the Veteran's degenerative disc 
disease of the lumbar spine is attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
degenerative disc disease of the lumbar 
spine.  Ask the Veteran to submit the 
records if he has them in his possession.  
Request treatment records not already of 
record from any medical facility 
identified by the Veteran.  (Obtain 
releases from the Veteran as necessary.)

2.  Contact the NPRC, or other 
appropriate government agency, and 
request the Veteran's complete service 
treatment records and personnel records, 
including examination reports, medical 
records, and hospitalization records.  
Should the NPRC respond negatively, the 
Veteran should be advised of the need to 
submit alternative forms of evidence to 
support his or her claim, and VA should 
assist the Veteran in obtaining 
sufficient evidence from alternative 
sources pursuant to Daye, supra.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should discuss the etiology 
and the onset of any diagnosed low back 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability, including disc disease, is 
related to the Veteran's period of active 
military service.  The bases for the 
opinion provided should be explained in 
detail.  Consideration should be given to 
the Veteran's history as provided by him 
and as outlined in the claims file.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)  The 
examiner should explain his/her opinion 
in the context of the record, including 
any differences with Dr. S's opinion.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for degenerative disc disease 
of the lumbar spine.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

